TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00234-CR
                                      NO. 03-09-00235-CR




                              Bennie Walter Boyce, Appellant

                                              v.

                                The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
                      NOS. A-08-1064-SB & A-08-1065-SB
             HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant’s motions to dismiss these appeals are granted. See Tex. R. App. P.

42.2(a). The appeals are dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 17, 2009

Do Not Publish